DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the inside surface of the second indicating element defines a gradually tapered cross-sectional width that forms a narrowed portion disposed adjacent to the proximal end of the second indicating element”. However, the claim does not recite which element possesses the “narrowed portion”, rendering the claim indefinite. Based on the remarks filed along with the amendment, it is believed that the “narrowed portion” belongs to the “body” of the “second indicating element” since Applicant states that support for this amendment is found in Fig 4-7. Therefore, this is the interpretation applied to the claim. It is suggested to amend claim 1 to recite that provides the body with a narrowed portion disposed adjacent to the proximal end of the second indicating element”. Claims 2-7 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Geprags (US Pat 4,781,701).
Re claim 1, Geprags discloses a medical device 2+3+4 (seen assembled in Fig 1 and unassembled in Fig 3; it is noted that all reference characters refer to Fig 3 unless otherwise noted) for use with a fluid storage container (it is noted that the phrase “for use with a fluid storage container” is a functional limitation and therefore a “fluid storage container” is not a part of the claimed invention; this limitation met in view of Fig 1 and annotated Fig A below which shows the medical device connected to fluid storage container 1) comprising: a hub 4 including a sidewall (labeled in annotated Fig A below) having an inside surface (facing radially inward, as seen in Fig 3) defining a cavity (as seen in Fig 3, within which first indicating element 3 resides), an open proximal end (indicated in annotated Fig A below; it is noted that the term “end” does not require specific metes and bounds and therefore the “proximal end” can be any length of hub 4 

    PNG
    media_image1.png
    987
    803
    media_image1.png
    Greyscale

Re claim 2, Geprags discloses that the one or more lips comprise a protruding point extending outward radially from the outside surface of the body (as seen in Fig 3). 
Re claim 3, Geprags discloses that the one or more lips is peripherally formed around the outside surface of the body (as seen in Fig 3).
Re claim 4, Geprags discloses that an increased cross-sectional width of the second indicating element is formed at the one or more lips (as seen in Fig 3).
Re claim 5, Geprags discloses that the increased cross-sectional width forms an interference fit with the sidewall of the hub (as seen in Fig 1; Col 3, Lines 18-23).
Re claim 6, Geprags discloses that the one or more lips increases a thickness of the body (as seen in Fig 3).
Re claim 7, Geprags discloses that fluid-tight engagement (Col 1, Lines 65-68 and Col 3, Lines 14-30) of the hub and the fluid storage container produces tactile feedback (because hub 4 is “elastically lodged at the cylinder nozzle [second indicating element] 2 with an inner shoulder 4.2 engaging over the front face 6.3 facing the cylinder of the external collar 6”, one of ordinary skill in the art would recognize that a tactile feedback, regardless of how small it may be, is inherent since inner shoulder 4.2 snaps into the space proximal to frontal face 6.3 after it ride over the lip 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783